Citation Nr: 0702233	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of toe 
fractures.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee status-post meniscectomy with 
chondromalacia of the patella.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain with chondromalacia of the 
patella.

6.  Entitlement to an initial evaluation in excess of 10 
percent for left knee instability.

7.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.

8.  Entitlement to a compensable initial evaluation for 
residuals of left ankle sprain.

9.  Entitlement to a compensable initial evaluation for 
residuals of right ankle sprain.

10.  Entitlement to a compensable initial evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The decision below addresses the veteran's claims regarding 
tinnitus, toe fractures, limitation of motion of the knees, 
ankle sprains, and hypertension.  The claim of service 
connection for lumbosacral strain and claims for higher 
initial ratings for instability of the knees are addressed in 
the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran likely has tinnitus that is attributable to 
his active military service.

2.  Current toe disability has not been shown.

3.  The veteran's service-connected left knee status-post 
meniscectomy with chondromalacia of the patella has been 
manifested by pain and limitation of motion resulting in 
flexion to no worse than 100 degrees and extension to no 
worse than 6 degrees.

4.  The veteran's service-connected right knee strain with 
chondromalacia of the patella has been manifested by pain and 
limitation of motion resulting in flexion to no worse than 
120 degrees and full extension.

5.  The veteran's service-connected residuals of left and 
right ankle sprains have been manifested by full dorsiflexion 
and plantar flexion to no worse than 40 degrees; pain, 
swelling, deformity, or instability is not objectively shown.

6.  The veteran's service-connected hypertension has required 
continuous use of medication for control; however, he has not 
had a history of or current readings of diastolic blood 
pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The veteran does not have residuals of toe fractures that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

3.  The criteria for an initial rating in excess of 10 
percent for left knee status-post meniscectomy with 
chondromalacia of the patella have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5260, 5261 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for right knee strain with chondromalacia of the 
patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2006).

5.  The criteria for a compensable initial rating for 
residuals of left or right ankle sprains have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2006).

6.  The criteria for a compensable initial rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision has been accomplished as to the 
tinnitus, toe fractures, limitation of motion of the knees, 
ankle sprains, and hypertension issues.  Through December 
2003 and March 2004 notice letters, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims.  In a statement of the case (SOC) in 
December 2004 and a supplemental SOC in June 2005, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2003 and March 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency.  The 
RO would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  The RO also told the veteran that it was his 
responsibility to make sure that it received all requested 
records that were not in the possession of a Federal 
department or agency.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.  Consequently, a remand of these issues is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
issues.  The veteran's service medical records (SMRS) have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio.  Additionally, in April 2004 and May 2005, 
the veteran was provided VA examinations in relation to his 
claims, the reports of which are of record.  Furthermore, the 
veteran was afforded a hearing before the Board in March 
2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).



1. Tinnitus

The veteran contends that he currently has tinnitus and that 
it had its onset during active military service.  During his 
hearing, the veteran testified that he worked on jet fighters 
as a mechanic aboard aircraft carriers throughout his 
military career.  He stated that the work was very noisy even 
when he was provided with hearing protection.  The veteran 
testified that he had ringing in his ears during service but 
did not often report it because he did not know it was a 
condition.  Finally, he stated that he presently has ringing 
in his ears.

A review of the veteran's SMRs reveals a March 1985 record 
that reflects treatment for hearing loss.  He was diagnosed 
with high-frequency hearing loss secondary to noise.  It was 
determined that the veteran was exposed to noise and had ear 
plugs.  It was also noted that the veteran had a hobby of 
shooting on the pistol range with hearing protection.  
Symptoms of occasional tinnitus were reported.  Personnel 
records reflect primary specialties relating to electronics 
and aircraft mechanics.

A review of the post-service medical evidence reflects a 
complaint of bilateral tinnitus in a December 2004 VA 
outpatient note.  A May 2005 VA examination report shows a 
diagnosis of tinnitus.  In May 2005, the veteran underwent an 
ENT consultation.  The examiner reported that the veteran had 
a history of noise exposure, to include working on a flight 
deck for years, recreational exposure to shotguns and 
pistols, and riding motorcycles.  A diagnosis of noise-
induced hearing loss with accompanying tinnitus was provided.

Based on this evidence, the veteran has a current diagnosis 
of tinnitus.  He also had complaints of tinnitus during his 
active military service.  The May 2005 consultant related the 
veteran's current tinnitus to noise exposure.  A portion of 
the noise exposure includes working on a flight deck, which 
is substantiated by the veteran's personnel records.  
Additionally, at least some noise exposure from pistols and 
motorcycles (the SMRS show that the veteran experienced at 
least one accident involving a motorcycle during service) 
appears to have occurred during his lengthy time in service.  
Therefore, because the veteran currently has tinnitus, which 
is likely the result of noise exposure during active military 
service, and resolving reasonable doubt in his favor, the 
Board finds that service connection for tinnitus is 
warranted.

2. Toe Fractures

The veteran alleges that he broke all of his toes during 
service and that he currently experiences pain as a result.  
The SMRs are absent any documentation of toe injuries.  The 
May 2005 VA examination report indicates that the veteran's 
toes were not then bothering him.  The examiner reported that 
no foot problems existed.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the Board finds that the 
claim of service connection for residuals of toe fractures 
must be denied.  Here, notwithstanding the veteran's 
testimony that he currently suffers from toe pain, a review 
of the evidence of record reveals no competent medical 
evidence of any such clinical finding, diagnostic study, or 
diagnosis of a toe disability.  Thus, an essential 
requirement for service connection is not met, namely 
currently diagnosed disability.  Moreover, there is no 
objective evidence of an in-service injury to the toes.  In 
the absence of proof of any disability of the toes, the claim 
of service connection may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to this claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he currently has a toe disability 
and that it is related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the diagnosis and etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for residuals of toe fractures must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

B. Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

1. Knees

The veteran's knee disabilities have been rated under the 
criteria for limitation of flexion of the leg, which is found 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2006).  A 
noncompensable (zero percent) rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).

VA's General Counsel has issued a precedential opinion that 
provides for the possible assignment of separate disability 
ratings for limitation of flexion and limitation of extension 
involving the same knee joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  In that opinion, the General Counsel said that where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

During the appeal, by the June 2005 rating decision, the RO 
increased the rating for the right knee disability to 10 
percent (from zero percent), effective since the award of 
service connection.  In that same decision, the RO awarded 
separate 10 percent ratings for instability of both the left 
and right knee.  Because instability of the knees is taken up 
by the Board as distinctly separate issues in the remand 
section of this decision, instability will not be addressed 
in this section regarding the initial ratings of the knees.

On VA examination in April 2004, the veteran demonstrated 
range of motion of zero to 135 degrees for both knees.  The 
examiner reported signs of pain, aching, soreness, 
tenderness, and crepitus.  There was no redness, guarding, 
effusion, or ankylosis.  A diagnosis of residuals of 
postoperative meniscectomy with chondromalacia of the patella 
for the left knee was given.  Regarding the right knee, the 
diagnosis was residuals of strain with chondromalacia of the 
patella.  In the May 2005 VA examination report, it was shown 
that the veteran had full range of motion of the knees.  The 
veteran complained of pain but there was no swelling, 
effusion, tenderness, or spasm found by the examiner.  The 
diagnosis was degenerative joint disease of the knees.  The 
examiner stated that the left knee was ACL deficient with 
chondromalacia patella and the right knee was a residual 
strain with chondromalacia patella.

Based on the VA examinations, the Board finds that, since the 
award of service connection, the initial 10 percent rating is 
appropriate for both the left and right knee disability and 
no higher rating is warranted.  Neither examination revealed 
limitation of flexion or extension poor enough to warrant a 
higher rating for flexion or a compensable separate rating 
for loss of extension.  Flexion was shown to be full during 
the May 2005 examination.  Although flexion was shown to be 
to 135 degrees during the April 2004 examination, even a 
compensable rating for limitation of flexion is not 
assignable unless flexion is shown to be worse than 60 
degrees.  Accordingly, as full extension was demonstrated in 
both examinations, a higher rating is not warranted for the 
either knee disability under the limitation of motion 
diagnostic codes of 5260 or 5261 based on the VA 
examinations.  See 38 C.F.R. § 4.71a.

Additionally, the Cleveland VAMC treatment records do not 
support a higher initial rating for the veteran's knee 
disabilities.  Regarding the left knee, January 2004 and 
December 2004 progress notes showed full range of motion.  An 
April 2004 record showed range of motion as 6 to 124 degrees 
and a July 2004 record showed range of motion as zero to 100 
degrees.  Regarding the right knee, the January 2004, 
April 2004, and December 2004 progress notes reported full 
range of motion, while the July 2004 record showed range of 
motion from zero to 120 degrees.  These test results do not 
indicate that, at any time since the award of service 
connection, the range of motion of the veteran's knees has 
risen to even a compensable level.  Moreover, the treatment 
records indicating the worst results are inconsistent with 
the other VA treatment records and the VA examinations, which 
tend to show nearly full range of motion.

Furthermore, regarding any functional loss due to pain that 
the veteran has experienced in the knees, the Board finds 
that no more than the initial 10 percent ratings are 
assignable.  The ratings take into account any functional 
loss due to repetitive use and pain, as range of motion 
testing consistently showed flexion and extension levels that 
do not result in even a compensable level of disability.  
Thus, even with flare-ups of pain during activity, the 
condition of the veteran's knees have not been so disabling 
as to approximate the level of impairment required for 
assignment of more than the initial 10 percent ratings based 
on loss of flexion.  Furthermore, because limitation of 
extension findings do not rise to a compensable level, 
separate compensable ratings for limitation of flexion and 
limitation of extension are not for application.  See 
VAOPGCPREC 9-2004.

The Board has also considered the applicability of a higher 
initial rating for the veteran's knee disabilities under 
other diagnostic codes.  However, because ankylosis, 
dislocated cartilage, or impairment of the tibia or fibula 
has not been clinically shown, an evaluation would not be in 
order under Diagnostic Codes 5256, 5258, or 5262.  See 
38 C.F.R. § 4.71a.

2. Ankle Sprains

The RO has evaluated the veteran's service-connected ankle 
disabilities as noncompensably disabling under Diagnostic 
Code 5271 for limited motion of the ankle.  Under that code, 
a 10 percent rating is warranted for moderate limitation of 
motion and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2006).  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71 (Plate II).

A review of the medical evidence reveals a February 2004 VA 
treatment record that reflects the veteran's complaint of 
ankle pain.  In the April 2004 VA examination report, range 
of motion testing revealed dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees for both ankles.  The examiner 
reported that there were no signs of pain, soreness, 
tenderness, swelling, or instability.  He provided a 
diagnosis of residual sprains of both ankles.  During the May 
2005 VA examination, full range of motion of the ankles was 
shown.  The diagnosis was residual sprains of both ankles.

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
findings noted on the April 2004 and May 2005 VA 
examinations, and an absence of evidence to the contrary 
since the award of service connection, the Board finds that 
the veteran's limitation of motion of both ankles more nearly 
approximates full motion of the ankle joints.  Thus, the 
initial noncompensable rating is appropriate and a higher 
rating is not warranted under Diagnostic Code 5271.  This 
includes consideration of functional loss due to pain because 
none was objectively shown.  Dorsiflexion of the ankles was 
only shown to be normal.  While plantar flexion was shown to 
be 40 degrees during the April 2004 VA examination, it is 
essentially normal.  See 38 C.F.R. § 4.71 (Plate II).  
Moreover, during the May 2005 VA examination, the veteran 
exhibited normal plantar flexion.  As these results do not 
approximate even moderate limitation of motion, the Board 
finds that a compensable initial rating is not warranted for 
either ankle.

A higher initial rating is also not warranted for either 
ankle under other diagnostic codes relating to the ankle 
because ankylosis, malunion of the os calcis or astragalus, 
or an astragalectomy has not been shown.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5270, 5272, 5273, and 5274).

3. Hypertension

The veteran's hypertension has been evaluated as 
noncompensably disabling under Diagnostic Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Diagnostic Code 7101 provides for a 
10 percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2006).

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  However, this change is applicable only for claims 
filed on or after the effective date of the final rule-
October 6, 2006.  (The veteran's claim was filed earlier.)

The medical evidence demonstrates that it is necessary for 
the veteran to maintain continuous medication to control his 
hypertension.  However, the veteran's blood pressure readings 
of record do not support a higher initial rating for his 
service-connected hypertension.

Since the award of service connection for hypertension, the 
highest diastolic pressure reading of record is 90, which was 
recorded in June 2004.  The highest systolic pressure reading 
was 156, which was also recorded in June 2004.  The May 2005 
VA examiner noted blood pressure readings of 109/58 (lying 
down), 109/55 (sitting down), and 100/61 (standing up).  
During the VA examination and throughout his treatment 
through the Cleveland VAMC, the veteran's recorded blood 
pressure readings have never approached the levels necessary 
to warrant any rating higher than the initial noncompensable 
evaluation.  The veteran's diastolic pressure has not been 
predominantly 100 or more and his systolic pressure has not 
been predominantly 160 or more.  As noted above, those levels 
must be shown in order to warrant a higher rating.  See 
38 C.F.R. § 4.104 (Diagnostic Code 7101).  The alternative 
criteria for a 10 percent rating are also not met.  Even 
though the veteran's hypertension has required continuous 
medication for control, a history of diastolic pressure 
predominantly 100 or more has not been shown by the evidence.  
In fact, blood pressure readings in January 2004 and February 
2004 VA treatment records, which were taken prior to the 
veteran's use of medication, were 140/80, 150/80, and 141/88.  
Consequently, a higher initial rating for hypertension is not 
warranted.

4. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's limitation of motion of the knees, 
residual of ankle sprains, or hypertension reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

While it is apparent that the veteran believes that his knee, 
ankle, and hypertensive disabilities are more severely 
disabling than they were initially rated, a lay person is not 
competent to provide a probative opinion on the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain, 11 Vet. App. at 127.  For all the 
foregoing reasons, the Board finds that the claims for higher 
initial ratings for limitation of motion of the knees, 
residuals of ankle sprains, and hypertension must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for higher initial ratings, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for tinnitus is granted.

Service connection for residuals of toe fractures is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee status-post meniscectomy with chondromalacia of the 
patella is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee strain with chondromalacia of the patella is 
denied.

Entitlement to a compensable initial rating for residuals of 
left ankle sprain is denied.

Entitlement to a compensable initial rating for residuals of 
right ankle sprain is denied.

Entitlement to a compensable initial rating for hypertension 
is denied.


REMAND

The Board finds that additional development is necessary 
concerning the claim of service connection for lumbosacral 
strain and claims for higher initial ratings for instability 
of the knees.

Regarding the lumbosacral strain issue, the SMRs indicate 
that the veteran underwent treatment during service for low 
back pain in April 1985.  The May 2005 VA examiner diagnosed 
the veteran with low back strain and reported that the 
veteran had slight tenderness to palpation at T8.  However, 
no opinion was provided as to the etiology of the low back 
disability.  By hearing testimony in March 2006, the veteran 
asserts that he currently experiences back pain.  Moreover, 
he contends that his back pain was caused by his service-
connected knee disabilities.  The low back disability claim 
has yet to be adjudicated on the basis of secondary service 
connection.  As a result, the Board finds that a VA 
orthopedic examination is necessary in order to determine 
whether the veteran currently suffers from an identifiable 
low back disability traceable to military service or his 
service-connected knee disabilities, or if a low back 
disability is aggravated by his service-connected knee 
disabilities.  See 38 C.F.R. § 3.310 (2006).

The Board points out that, during the pendency of this 
appeal, the regulation regarding secondary service connection 
was amended.  See 38 C.F.R. § 3.310 (2006); 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310(b) was 
revised to address aggravation of nonservice-connected 
disabilities, effective October 10, 2006.  The RO should 
notify the veteran and his representative of both the old 
provision and this amendment to the regulations.

As noted above, the RO awarded to the veteran separate 
ratings for instability of his knees.  Instability is rated 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5257).  Instability is evaluated as either "slight," 
"moderate," or "severe."  VA treatment records and 
examinations reflect instability of the veteran's knees.  
However, no examiner has sufficiently described the severity 
of the instability in light of the rating criteria and it is 
not discernable in the record.  Also, the veteran testified 
at the March 2006 hearing that the instability had worsened 
since the May 2005 VA examination.  He stated that his knees 
give out regularly and, as a result, he falls to the floor.  
Further VA examination is necessary to determine the proper 
extent of both his left and right knee instability.

On remand, the examiner will be asked to provide a 
description of the effects of the veteran's instability of 
the knees on his ordinary activity.  He should also determine 
if instability of either knee is more likely "slight," 
"moderate," or "severe."

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The veteran should be advised as to 
the regulation regarding secondary 
service connection, as well as the recent 
changes to 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  He should 
be told what is required to substantiate 
a claim in the context of both old and 
new versions of 38 C.F.R. § 3.310.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claims.

2.  After the above-requested action is 
accomplished, the veteran should be 
scheduled for an orthopedic examination.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.

The examiner should determine the current 
diagnosis of back disability, if any; and 
if so, the etiology of such disability.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has a back 
disability that is related to his 
military service.  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset or whether it is the result of, or 
made worse by, the veteran's knee 
disabilities.  All opinions should be set 
forth in detail and explained in the 
context of the record.

The examiner should then examine the 
veteran's knees.  Any instability found 
in either knee should be characterized as 
"slight," "moderate," or "severe."  
The examiner should also provide, to the 
extent possible, a full description of 
the effects of any instability on the 
veteran's ordinary activities.

After the requested development has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claims, to include denial.  
See 38 C.F.R. § 3.655 (2006).)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the lumbosacral 
strain and instability of the left and 
right knee issues.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should include both old and new versions 
of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


